DETAILED ACTION
Claims 1-19 were filed with the application on 01/22/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/22/2020 and 07/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: in the specification at paragraph [0042] in line 1, “heater “224” should be replaced with the phrase “heater bonnet 224”.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flow path" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if “the flow path” is intended to be “the flow passage” (recited in line 3) or a different path/passage.  For purposes of examination, the flow path and flow passage are considered to be the same.  The examiner suggests changing “the flow path” in line 6 to “the flow [[path]] passage”.
Claims 2-10 are rejected for being dependent from a rejected claim.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,021,329 (“Hyde”) in view of U.S. Pat. Pub. No. 2016/0349773 (“Borowicz”).
With regard to claim 1, Hyde discloses a temperature-controlled pressure regulator assembly (Fig. 2; col. 1, lines 5-7, lines 35-40), comprising: a regulator (10) having a regulator body (12+14), a valve seat (36), an inlet (22), and an outlet (20); the body (12+14) defining a flow passage (flow passage = flow path col. 2, lines 41-50) fluidly connecting the inlet (22) and the outlet (20); a control element (30+34) disposed in the flow passage (see Fig. 2; col. 2, lines 41-50)) and shiftable between a first position (position shown in Fig. 3) seated against the valve seat (36) and a second position spaced away from the valve seat (when 34/30 moves downward and away from 36); a heat chamber (chamber with 56 and inside 62+44; because chamber 44 is heated – col. 4, lines 7-24), a portion of the flow path (read as flow passage – col. 2, lines 41-50) extending through the heat chamber (chamber with 56 and inside 62+44; 
Hyde discloses all the claimed features with the exception of explicitly disclosing a thermal cut-off fuse operatively coupled to the circuit, the thermal cut-off fuse arranged to electrically decouple the heater from the control circuit in response to a temperature exceeding a threshold, thereby deactivating the heater; and wherein the thermal cut-off fuse is disposed in a fuse holder.  
Hyde does disclose a temperature sensor 60 that can control a switch circuit 250.
Hyde and Borowicz both teach temperature controlled pressure regulators.
Borowicz teaches that it is known in the art to modify a temperature controlled pressure regulator to include a thermal cut off fuse (226) operatively coupled to a circuit (circuit shown in Fig. 2; controller 210), the thermal cut-off fuse (226) arranged to electrically decouple the heater (202) from the control circuit (circuit shown in Fig. 2) in response to a temperature exceeding a threshold (see Fig. 3), thereby deactivating the heater (202) (para [0040], lines 1-7 = fuse interrupts controller 210; para [0033] lines 8-12 and para [0029], lines 1-5 = controller 210 controls heat source); and wherein the thermal cut-off fuse is disposed in a fuse holder (at least board 124 holds fuse).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a thermal cut off fuse 
With regard to claim 5, Hyde (as modified by Borowicz above) discloses that the heat chamber (chamber with 56 and inside 62+44; because chamber 44 is heated – col. 4, lines 7-24)is formed at least in part by a heater bonnet  (62) coupled to the valve body (12+14) (see Fig. 2), and wherein the heater (58), the thermal cut-off fuse (226 of Borowicz), and the fuse holder (connections holding 226) are coupled (at least indirectly, claims do not require directly) to a heater fitting (heater fitting = bore 56+cartridge carrying the heater; col. 4, lines 20-22), and wherein the heater fitting (bore 56+cartridge, col. 4, lines 20-22) is coupled to the heater bonnet (cartridge is within 56, which is is coupled to 62; see Fig. 2).  

    PNG
    media_image1.png
    806
    891
    media_image1.png
    Greyscale

With regard to claim 6
With regard to claim 7, Hyde (as modified above) discloses that the heater fitting (bore 56 +cartridge col.4, lines 20-22) is rotatably coupled to the heater bonnet (62) (rotatably coupled via threaded engagement = col. 4, lines 53-58). 

 Allowable Subject Matter
Claims 2-4 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “the fuse holder includes a bore and a recess…the recess centered relative to the bore and sized to receive the thermal component” (claim 2; “the heater fitting includes a flange, and including an internal lock ring sized to fit in the internal groove and engage the flange to secure the heater fitting within the heater bonnet” (claim 8); the “thermal cut-off fuse is disposed in a circular fuse holder and positioned adjacent the heater and adjacent a longitudinal center of the heat chamber” (claim 11); or “the fuse holder including a recess sized to receive the thermal cut-off fuse, the fuse holder sized for insertion in the bore of the heater fitting, whereby by the thermal cut-off fuse is positioned adjacent the heater and adjacent a longitudinal center of the heat chamber” (claim 19) in combination with the other limitations set forth in the independent claims.
The references do not teach or suggest at least the recited elements.  Borowicz does disclose a fuse, but the fuse is held in the circuit board at the controller.  It would not have been obvious to one of ordinary skill in the art to move the fuse to a location as set forth above without improper hindsight analysis.  Furthermore, U.S. Pat. No. 3,804,595 (“Scott”) discloses a thermal fuse, but does not disclose a thermal fuse in the locations cited above for a pressure regulator.  The fuse of Scott is positioned within a thermal insulating material (46), which would not work with the principle of operation of Hyde. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753